Citation Nr: 0826283	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-34 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's right knee medial meniscectomy residuals with 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from November 1977 to May 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic left knee 
disorder.  In December 2005, the RO, in pertinent part, 
denied an increased evaluation for the veteran's right knee 
medial meniscectomy residuals with degenerative joint 
disease.  In August 2007, the Board dismissed the veteran's 
claim for a chronic left knee disorder and remanded the issue 
of an increased evaluation for his right knee disability to 
the RO for additional action.  


FINDING OF FACT

The veteran's post-operative right knee disability has been 
objectively shown to be manifested by no more than right 
medial meniscectomy residuals; degenerative joint disease; an 
active range of motion of 5 to 60 degrees with pain beyond 30 
degrees; a passive range of motion of 0 to 70 degrees with 
pain beyond 30 degrees; crepitation; grinding; and no joint 
instability.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
right knee medial meniscectomy residuals with degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, (2007 as amended).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  In reviewing the veteran's claims, 
the Board observes that the RO issued VCAA notices to the 
veteran in June 2005, November 2005, March 2006, and August 
2007 which informed the veteran of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation, the assignment of an effective date for an 
increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran's appeal was remanded to the RO for 
additional action.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007 as amended).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  




II.  Historical Review

The veteran's service medical records reflect that he 
sustained a right medial meniscus tear and underwent a right 
medial meniscectomy.  The report of a September 2002 VA 
examination for compensation purposes states that the veteran 
exhibited a right knee range of motion  of 0 to 130 degrees 
with pain and crepitus and no ligamental instability.  
Contemporaneous X-ray studies of the right knee revealed 
moderate to severe degenerative joint disease.  In December 
2003, the RO granted service connection for right knee medial 
meniscectomy residuals with degenerative joint disease and 
assigned a 10 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5259.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Traumatic arthritis is 
to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2007).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Symptomatic semilunar (meniscal) cartilage removal residuals 
warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  
An October 2004 VA treatment record states that the veteran 
complained of knee pain.  He reported that he wore a 
prescribed knee brace.  On examination of the right knee, he 
exhibited a range of motion of 0 to 110 degrees with crepitus 
and joint line pain.  An assessment of bilateral knee 
degenerative joint disease was advanced.  

VA orthopedic clinical documentation dated in December 2004 
and March 2005 notes that the veteran complained of right 
knee pain.  On examination of the right knee, he exhibited a 
range of motion of 0 to 115 degrees with crepitus and joint 
line pain.  

A March 2005 VA treatment record states that the veteran had 
degenerative joint disease of the knees and associated joint 
pain and gait dysfunction.  

At an August 2005 VA examination for compensation purposes, 
the veteran complained of right knee pain and stiffness.  On 
examination, the veteran exhibited a normal gait; a right 
knee range of motion of 0 to 140 degrees with pain and 
crepitation; and no instability.  Contemporaneous X-ray 
studies of the right knee revealed minimal degenerative joint 
disease.  The veteran was diagnosed with right knee medial 
meniscectomy residuals and degenerative joint disease.  

An October 2005 VA orthopedic evaluation indicates that the 
veteran complained of progressive right knee pain.  He stated 
that he used a prescribed right knee brace.  On examination 
of the right knee, the veteran exhibited a range of motion of 
0 to 120 degrees; a varus malalignment; and no joint 
instability.  Contemporaneous X-ray studies revealed finding 
consistent with varus malalignment and minimal medial joint 
space narrowing.  

A March 2006 VA treatment record states that the veteran 
exhibited a full right knee range of motion with pain.  A 
September 2006 VA orthopedic evaluation notes that pres the 
veteran presented a history of right knee giving away and 
locking.  On examination of the right knee, the veteran 
exhibited a "good" range of motion; a patellar click; and 
no ligamentous instability.  

At a September 2007 VA examination for compensation purposes, 
the veteran complained of progressive right knee pain with an 
associated impaired gait and locking.  He reported that he 
use a cane and a right knee brace.  On examination of the 
right knee, the veteran exhibited an active range of motion 
of 5 to 60 degrees with pain beyond 30 degrees; a passive 
range of motion of 0 to 70 degrees with pain beyond 30 
degrees; crepitation; grinding; and no joint instability on 
flexion.  The veteran was diagnosed with right knee medial 
meniscectomy residuals and degenerative joint disease.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's post-operative right knee disability has been 
objectively shown to be manifested by no more than right 
medial meniscectomy residuals; degenerative joint disease; an 
active range of motion of 5 to 60 degrees with pain beyond 30 
degrees; a passive range of motion of 0 to 70 degrees with 
pain beyond 30 degrees; crepitation; grinding; and no joint 
instability.  While the veteran presented a subjective 
history of right knee locking and giving way, the joint was 
repeatedly shown to be stable on physical evaluation.  Such 
functional impairment clearly merits assignment of at least a 
20 percent evaluation under the provisions of Diagnostic Code 
5260.  

In the absence of objective evidence of either actual or 
functional limitation of right knee flexion to 15 degrees; 
actual or functional extension to 20 degrees; or slight 
impairment of the knee including recurrent subluxation or 
lateral instability, the Board concludes that a 20 percent 
evaluation is warranted for the veteran's right knee medial 
meniscectomy residuals with degenerative joint disease.  An 
evaluation in excess of 20 percent is not warranted at any 
time during the relevant period.  Furthermore, as the 
veteran's right knee symptomatology falls squarely within the 
relevant diagnostic criteria, the Board finds that referral 
for an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2007).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  




ORDER

A 20 percent evaluation for the veteran's right knee medial 
meniscectomy residuals with degenerative joint disease 
subject to the law and regulations controlling the award of 
monetary benefits.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


